        Case 2:20-cv-00664-JDW Document 37 Filed 03/31/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
DAVID KIVETT,                       :
                                     :       Case No. 2:20-00664-JDW
                  Plaintiff,        :
                                     :
      v.                             :
                                     :
NEOLPHARMA, INC., et al.,           :
                                     :
                  Defendants.       :
____________________________________:

                                      ORDER

      AND NOW, this 31st day of March, 2021, upon consideration of Defendants’

Motion to Seal (ECF No. 34), for the reasons stated in the accompanying

Memorandum, it is ORDERED that the Motion is DENIED.

      The Clerk of the Court is directed to remove the seal from Exhibits E, G, and H

(ECF No. 35) and have Exhibits E, G, and H replace the placeholders at ECF Nos. 33-9,

33-11 and 33-12 within Defendants’ Motion for Summary Judgment (ECF No. 33).

                                             BY THE COURT:


                                              /s/ Joshua D. Wolson
                                              HON. JOSHUA D. WOLSON
                                              United States District Judge
